DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   QUATERA SHENEQUA GOULD,
              n/k/a NASSIA BIANCA QUATERA ARENAS,
                             Appellant,

                                     v.

                      FAIRWINDS MOTEL INC.,
               d/b/a AMERICA’S BEST INNS & SUITES,
                             Appellee.

                              No. 4D20-2595

                            [October 13, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE17-
018296.

    Carlos A. Canet of the Law Office of Carlos A. Canet, P.A., Plantation,
for appellant.

   Anthony J. Russo and Adam M. Topel of Butler Weihmuller Katz Craig
LLP, Tampa, and Rebecca Brownell of Guideone Insurance, Des Moines,
Iowa, for appellee.

PER CURIAM.

    This is an appeal of a final judgment entered on an arbitration decision
in favor of appellee after appellant failed to request a trial de novo,
pursuant to section 44.103(5), Florida Statutes, and Florida Rule of Civil
Procedure 1.820(h). The day after the judgment was entered, appellant
filed a motion for relief of judgment pursuant to Florida Rule of Civil
Procedure 1.540(b). Appellant’s counsel claimed that he failed to request
the trial de novo because of technical issues with his calendaring system.
After a hearing, the trial court determined that an evidentiary hearing was
necessary. The court denied the rule 1.540(b) motion without prejudice,
allowing appellant to file an amended motion and to then set the matter
for an evidentiary hearing. Nevertheless, appellant filed a notice of appeal,
appealing the final judgment.
   Appellant has not raised any issue with respect to the final judgment
in this appeal. Therefore, we affirm. As to appellant’s arguments made
regarding the denial of the motion for relief, not only was that order not
designated in the notice of appeal as an order sought to be appealed, but
also the order denied the motion for relief without prejudice, making it a
nonfinal, non-appealable order. See Palamara v. Chinnock Marine, Inc.,
788 So. 2d 305, 306 (Fla. 4th DCA 2001). We therefore dismiss the appeal
as to the order denying the motion for relief.

   Affirmed in part and dismissed in part.

WARNER, GERBER and ARTAU, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2